Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 17, 2018

                                     No. 04-18-00067-CR

                                        Tommy LUNA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2016-CRN-000986-D1
                         Honorable Jose A. Lopez, Judge Presiding

                                        ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on September 4, 2018. See TEX. R. APP. P. 38.6(a). After the
extended due date, Appellant filed a second motion for a thirty-day extension of time to file the
brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on October 4, 2018.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court